        Case 2:19-cv-10870-WBV-JVM Document 1 Filed 06/03/19 Page 1 of 8



0337-20522                                                                                      #1426722

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 IN THE MATTER OF THE COMPLAINT                        CIVIL ACTION NO:
 OF M/V CANDY STORE, L.L.C. AS
 OWNER, CANDY FLEET, L.L.C. AS                         SECTION:
 OPERATOR AND OWNER PRO HAC
 VICE, AND M/V CANDY STORE, IN                         MAGISTRATE:
 REM FOR EXONERATION FROM OR                           MAG.
 LIMITATION OF LIABILITY


     COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY

         The Complaint of M/V CANDY STORE, L.L.C., as owner of the M/V CANDY STORE,

and Candy Fleet, L.L.C., as operator and owner pro hac vice (hereinafter sometimes collectively

referred to as “Petitioners”), in a cause for exoneration from and/or limitation of liability, civil and

maritime, under Rule 9(h) of the Federal Rules of Civil Procedure and Rule F of the Supplemental

Rules of Admiralty and Maritime Claims, allege upon information and belief as follows:

                                                  1.

         At all times pertinent hereto, M/V CANDY STORE, L.L.C. was the owner of the M/V

CANDY STORE, its equipment, tackle, apparel, fixtures, and furniture.

                                                  2.

         Candy Fleet, L.L.C. was the operator and owner pro hac vice, its equipment, tackle,

apparel, fixtures, and furniture.

                                                  3.

         M/V CANDY STORE, L.L.C. is a Louisiana limited liability company organized under

and existing by virtue of the laws of the State of Louisiana.
       Case 2:19-cv-10870-WBV-JVM Document 1 Filed 06/03/19 Page 2 of 8



                                                 4.

       Candy Fleet, L.L.C. is a Louisiana limited liability company under and existing by virtue

of the laws of the State of Louisiana.

                                                 5.

       The M/V CANDY STORE, USCG No. 1049273, is a 130-foot long aluminum-hulled

passenger vessel.

                                                 6.

       Venue is proper in the United States District Court for the Eastern District of Louisiana

pursuant to Rule F(9) of the Supplemental Rules of Certain Admiralty and Maritime Claims, as

the M/V CANDY STORE is currently located within this Honorable District.

                                                 7.

       On or about October 19, 2018, the M/V CANDY STORE experienced a grounding event

at or about the Cameron Parish Jetty located in Cameron Parish, Louisiana and subsequently

underwent a salvage operation wherein there was an alleged personal injury by Lance Folse

(hereinafter the “Incident”).

                                                 8.

       The M/V CANDY STORE was, at all material times, a seaworthy vessel.

                                                 9.

       Petitioners used due diligence, to the extent they were legally obligated to do so, to make

the aforementioned vessel seaworthy, and it was prior to the casualty herein, tight, staunch, strong,

fully and properly manned, equipped, and supplied and in all respects seaworthy and fit for the

service in which it was engaged.




                                                 2
       Case 2:19-cv-10870-WBV-JVM Document 1 Filed 06/03/19 Page 3 of 8



                                                 10.

        The Incident and alleged injuries or damages resulting from the aforementioned Incident

were not caused or contributed to by any fault, negligence, or lack of care on the part of Petitioners,

their owners or officers, or the M/V CANDY STORE, but were caused instead by the fault,

negligence, and lack of care of other parties or by circumstances beyond the control of Petitioners.

                                                 11.

       Petitioners deny that they or the M/V CANDY STORE are liable to any extent for any

damages, losses and/or injuries, and in that regard, therefore, Petitioners are entitled to exoneration

from liability for all claims, damages, losses and injuries which may have been done, occasioned

or incurred by any reasons of the matters aforesaid.

                                                 12.

       In the alternative, and without admitting liability, Petitioner avers that in the event it or the

M/V CANDY STORE should be held responsible to any person or parties, by reasons of the

matters aforesaid, Petitioners and the M/V CANDY STORE are entitled to the benefits of the

Limitation of Liability Act as provided for in § 30501 through § 30512 of Title 46 of the United

States Code and all laws supplementary thereto and amendatory thereof.

                                                 13.

       All of the alleged losses, damages, and injuries resulting from the aforementioned incident

were done, occasioned and incurred without fault on the part of the Petitioners and/or without

Petitioners’ privity or knowledge.

                                                 14.

       Petitioners are aware of a related suit entitled “Lance Folse v. Candy Fleet, L.L.C.” Civ.

No. 3:19-cv-00177, filed in the United States District Court for the Southern District of Texas,




                                                  3
       Case 2:19-cv-10870-WBV-JVM Document 1 Filed 06/03/19 Page 4 of 8



Galveston Division. Petitioners expressly deny that United States District Court for the Southern

District of Texas maintains personal jurisdiction over Petitioners and expressly deny that venue is

proper within the United States District Court for the Southern District of Texas.

                                                15.

       The parties known to have potential Claims against Petitioner resulting from the aforesaid

matters are:

          1.      Lance Folse
                  Through his attorney:
                  Eric J. Rhine
                  Spagnoletti Law Firm
                  401 Louisiana Street, 8th Floor
                  Houston Texas, TX 77002


                                                16.

       Petitioners aver that at the termination of the voyage hereinabove described, the market

value of the M/V CANDY STORE and the value of the Petitioner’s interest in said vessel, did not

exceed the sum of SEVEN HUNDRED FIFTHY THOUSAND DOLLARS ($750,000.00).

Petitioners provide the attached Declaration of Value by Andrew Minster attached as Exhibit “A,”

in support of this contention. Furthermore, Petitioners aver that the value of the M/V CANDY

STORE’s pending freight at the end of the voyage in question was $3,550.00.

                                                17.

       Petitioner has caused to be filed contemporaneously herewith, an Ad Interim

Stipulation/Letter of Undertaking, in appropriate form for the payment into Court, for the amount

of Petitioner’s interest in the M/V CANDY STORE and its pending freight at the close of the

voyage aforementioned, together with interest at the rate provided by law from the date of said Ad

Interim Stipulations and for costs; in addition, Petitioner is prepared to give a bond or stipulation




                                                 4
       Case 2:19-cv-10870-WBV-JVM Document 1 Filed 06/03/19 Page 5 of 8



for any amount in excess of the Ad Interim Stipulations as may be ascertained and determined to

be necessary under Orders of this Court, as provided by the laws of the United States and the

Federal Rules of Civil Procedure.

                                                   18.

        This Complaint is filed within six (6) months of first receipt of a claim in writing, that is

subject to a shipowner’s protections under 46 U.S.C. § 30501, et seq., arising from the

aforementioned incident, which revealed a reasonable possibility that the claim may exceed the

value of the M/V CANDY STORE and its pending freight.

                                                   19.

        The M/V CANDY STORE has not been arrested or attached within six (6) months after the

Petitioner received the first written notice of a claim as aforesaid.

                                                   20.

        Petitioner avers that claims have been or may be asserted against it in amounts exceeding the

total sum Petitioner may be required to pay under the laws of the United States relating to the

exoneration from or limitation of a shipowner’s liability.

                                                   21.

        All and singular the premises are true and correct and within the admiralty and maritime

jurisdiction of this Honorable Court, pursuant to Rule 9(h) of the Federal Rules of Civil Procedure,

28 U.S.C. §1333, and Rule F of the Supplemental Rules for Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure.

        WHEREFORE, Petitioner prays:

                (a)     That this Court accept Petitioner’s Ad Interim Stipulation/Letter of

        Undertaking, as security for the M/V CANDY STORE, and her pending freight, which total




                                                    5
Case 2:19-cv-10870-WBV-JVM Document 1 Filed 06/03/19 Page 6 of 8



the amount of SEVEN HUNDRED FIFTY-THREE THOUSAND FIVE-HUNDRED FIFTY

DOLLARS ($753,550.00) and cause the attached Order Approving Petitioners’ Ad Interim

Stipulations to be issued;

        (b)     That this Court make an order directing the issuance of a monition and notice

to all persons claiming damages for any and all loss of life, personal injury, destruction,

property damage, or loss occasioned or incurred by, or resulting from the aforesaid casualty

or other occurrences, as hereinabove described, or during the voyage on which the M/V

CANDY STORE was then engaged, citing them, and each of them to file their respective

claims with the Clerk of this Honorable Court, and to serve copies of said claims upon the

attorney for the Petitioners, on or before the time fixed by this Honorable Court in the

monition or be forever barred and permanently enjoined from making and filing any such

claims, to make due proof of their respective claims thereafter before a commissioner or this

Honorable Court as this Honorable Court may later direct, and also to appear and answer the

allegations of this Petition according to the laws, rules and practices of this Honorable Court

at or before a certain time to be fixed by the monition.

        (c)     That this Court issue an injunction, restraining the prosecution of all suits,

actions and proceedings already begun to recover for damages sustained, arising out of or

resulting from the incident or other occurrences, as hereinabove described, or during the

voyage on which the M/V CANDY STORE was then engaged, and restraining the

commencement or prosecution hereafter of any suit, action or legal proceedings of any nature

or description whatsoever, except in the present proceedings, against Petitioner or its agents

or representatives or any other person whatsoever, for whom Petitioner may be responsible or

the M/V CANDY STORE in respect of any claim or claims arising out of the aforesaid




                                           6
Case 2:19-cv-10870-WBV-JVM Document 1 Filed 06/03/19 Page 7 of 8



voyage of the M/V CANDY STORE on or about October 19, 2018, along with the aforesaid

occurrence.

       (d)       That this Court, assuming that a claim is filed against Petitioners, as well as

               the M/V CANDY STORE in this proceeding, adjudge:

              (i.) That Petitioners are not liable to any extent for any loss of life, injury,

                  destruction, property damage or loss, or for any claim whatsoever, in any way

                  arising out of or consequent upon the aforesaid occurrence;

              (ii.) Alternatively, if Petitioners shall be adjudged liable, that such liability be

                  limited to the amount or value of Petitioners’ interest in the M/V CANDY

                  STORE and her pending freight immediately after the voyage, on which the

                  aforesaid occurrence(s) took place, and that the money paid or secured to be

                  paid as aforesaid, be divided pro rata among such Claimants as may duly

                  prove their claims, if any, before this Court or a commissioner, if one be

                  appointed, saving to all parties, any priorities to which they may be legally

                  entitled, and that a decree may be entered discharging Petitioners from all

                  further liability; and

             (iii.) That Petitioners have such other and further relief as the justice of the cause

                  may require.



                               Respectfully submitted:
                               /s/ Salvador J. Pusateri
                               Salvador J. Pusateri, T.A. (#21036)
                               Aaron B. Greenbaum (#31752)
                               Elizabeth B. McIntosh (#36575)
                               Michael H. Rodrigue, Jr. (#31306)
                               PUSATERI, JOHNSTON, GUILLOT &
                               GREENBAUM, LLC


                                             7
Case 2:19-cv-10870-WBV-JVM Document 1 Filed 06/03/19 Page 8 of 8



                     1100 Poydras Street, Suite 2250
                     New Orleans, LA 70163
                     Telephone: 504-620-2500
                     Facsimile: 504-620-2510
                     Salvador.Pusateri@pjgglaw.com
                     Aaron.Greenbaum@pjgglaw.com
                     Elizabeth.McIntosh@pjgglaw.com
                     Michael.Rodrigue@pjgglaw.com
                     ATTORNEYS FOR PETITIONER-IN-LIMITATION,
                     M/V CANDY STORE, L.L.C., AS OWNER OF THE M/V
                     CANDY STORE, AND CANDY FLEET, L.L.C., AS
                     OPERATOR AND OWNER PRO HAC VICE




                               8
